Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Mack Gwen Jones, Appellant                            Appeal from the County Court of Titus
                                                      County, Texas (Tr. Ct. No. C01990).
No. 06-17-00016-CV        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
Iliana Gonzalez Quiroga, Appellee                     participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting
$7,405.50 of the damage award and affirm the remainder of the trial court’s judgment in the
amount of $394.50, together with the costs awarded in, and the post-judgment interest at the rate
and for the times defined in, the original judgment. As modified, the judgment of the trial court
is affirmed.
       We further order that the appellee, Iliana Gonzalez Quiroga, pay all costs of this appeal.


                                                      RENDERED AUGUST 3, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk